BASKIN, Judge.
We affirm the final judgment in favor of Drs. Phillips and Elias and their malpractice insurers and find no error in the denial of appellants motion for new trial.1 The evidence clearly supports the verdict. Helman v. Seaboard Coast Line Railroad Co., 349 So.2d 1187 (Fla.1977); In re Estate of Cohen v. Holland, 370 So.2d 40 (Fla. 3d DCA 1979). Appellant contends that his drug addiction and the attendant disruption of his personal life were the result of the doctors negligently prescribing the drugs Miltown and Nembutal. Testimony disclosed, however, that their prescriptions were refilled by telephone calls to druggists, sometimes during periods when the doctors’ offices were closed. Appellant’s arguments are otiose in the absence of testimony that the prescriptions were obtained through these doctors rather than by appellant using his wife’s prescription. Furthermore, the evidence does not show that his brain damage or manic depressive and alcoholic conditions were caused by these prescriptions and not by his previous automobile accident and head injury.
Affirmed.

. Case Nos. 79-840 and 79-960 were consolidated for appeal. On September 12, 1979, this court dismissed the appeal as to appellees Ar-len e Cheetham, Jack Uslan, Super-X Drug Stores, Alvin Rosen, Dadeland Medical Apothecary, and Walter Van Munster, d/b/a Suniland Rexall Pharmacy.